UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-16880 BNL FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (I.R.S. Employer Identification No.) 7010 Hwy 71 W., Ste 100 Austin, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.
